Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number 0-16345 SED International Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) GEORGIA 22-2715444 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 4, TUCKER, GEORGIA (Zip Code) (Address of principal executive offices) 491-8962 (Registrants telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x The number of shares outstanding of the Registrants common stock, par value $.01 per share, at November 1, 2008 was 4,823,141 shares. SED International Holdings, Inc. and Subsidiaries INDEX PART I - FINANCIAL INFORMATION: Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and June 30, 2008 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2008 and 2007 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2008 and 2007 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4T. Controls and Procedures 15 PART II - OTHER INFORMATION: Item 1. Legal Proceedings 16 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 FORWARD LOOKING STATEMENT INFORMATION Certain statements made in this Quarterly Report on Form 10-Q are forward-looking statements regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Our plans and objectives are based, in part, on assumptions involving judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein particularly in view of the current state of our operations, the inclusion of such information should not be regarded as a statement by us or any other person that our objectives and plans will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. The terms we, our, us, or any derivative thereof, as used herein refer to SED International Holdings, Inc. and Subsidiaries. 2 SED International Holdings, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands except share and per share amounts) September 30, 2008 June 30, 2008 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net Inventories, net Deferred income taxes, net Other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued and other current liabilities Revolving credit facility Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $1.00 par value; authorized: 129,500 shares, none issued   Common stock, $.01 par value; 100,000,000 shares authorized; 6,517,632 issued and 4,823,141 shares outstanding at September 30, 2008 and 6,278,347 issued and 4,583,856 shares outstanding at June 30, 2008 65 63 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, 1,694,491 shares, at cost ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. 3 SED International Holdings, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except share and per share amounts) (Unaudited) Three Months Ended September 30, Net sales $ $ Cost of sales Gross profit 6,550 Operating expenses: Selling, general and administrative expense Depreciation and amortization expense Foreign currency transaction loss Total operating expenses Operating (loss) income ) Interest expense (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income $ ) $ Basic and diluted (loss) income per common share $ ) $ Weighted average number of shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 4 SED International Holdings, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Three Months Ended September 30, Net cash used in operating activities $ ) $ ) Cash flows used in investing activities: Purchases of equipment ) ) Net cash used in investing activities ) ) Cash flows provided by financing activities: Net borrowings under revolving credit facility Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents (263 ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 5 SED International Holdings, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in thousands except per share data) (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of SED International Holdings, Inc. and its wholly-owned subsidiaries, SED International, Inc. (SED International), SED International de Colombia Ltda., and Intermaco S.R.L., (collectively, SEDor the "Company") have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2009, or any other interim period. The June 30, 2008 condensed consolidated balance sheet has been derived from the audited consolidated financial statements included in SEDs Form 10-K for the fiscal year ended June 30, 2008. For further information, refer to the consolidated financial statements and footnotes thereto included in the SED International Holdings, Inc. Annual Report on Form 10-K for the year fiscal year ended June 30, 2008. 2. Earnings (Loss) per Common Share Basic earnings (loss) per share is computed on the basis of the weighted average number of shares of common stock outstanding during the period. Diluted earnings (loss) per share is computed on the basis of the weighted average number of shares of common stock plus the effect of dilutive potential common shares outstanding during the period using the treasury stock method. Included in diluted earnings (loss) are the dilutive effect of options to purchase 92,500 shares of commons stock for the three months ended September 30, 2007. Diluted earnings per common share for the three months ended September 30, 2008 and 2007 does not reflect the total of any incremental shares related to the assumed conversion or exercise of anti-dilutive stock options (503,659 and 438,909 for the three months ended September 30, 2008 and 2007, respectively). Also, excluded from the diluted earnings per share calculation for the three months ended September 30, 2008 were 819,285 shares of unvested restricted stock due to their anti-dilutive effect. 3. Trade Receivables September 30, June 30, Trade receivables $ $ Less: allowance for doubtful accounts ) ) $ $ 4. Inventories September 30, June 30, Inventories on hand $ $ Inventories in transit Less: allowances ) ) $ $ 5. Comprehensive Loss Comprehensive loss is defined as the change in equity (net assets) of a business enterprise during a period from transactions or other events and circumstances from non-owner sources, and is comprised of net (loss) income and other comprehensive (loss) income.
